Warner, C. J.
As there has been no transcript of the record from the *520Court below seat up to this Court for the reason stated, let the judgment be entered affirming the judgment of the Court below. We are not quite sure that damages ought not to be awarded in this case for delay, but as the times are rather stringent in the way of money facilities, we will withhold the certificate for damages. This case is not, however, to be considered as a precedent for parties, to experiment upon the indulgence of this Court for delay, without incurring damages therefor.